16-628(L)
     Aurelius Capital Master, Ltd., et al. v. Republic of Argentina



                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT
                                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 15th day of April, two thousand sixteen.
 4
 5   PRESENT: PIERRE N. LEVAL,
 6                    CHRISTOPHER F. DRONEY,
 7                                    Circuit Judges,
 8                    PAUL A. ENGELMAYER,*
 9                                    Judge. 1
10   ----------------------------------------------------------------------
11   AURELIUS CAPITAL MASTER, LTD., ACP MASTER, LTD.,                            Docket Nos.: 16-628(L), 16-639(con),
12   BLUE ANGEL CAPITAL I LLC, BANCA ARNER S.A.,                                 16-640(con), 16-641(con), 16-642(con),
                                                                                 16-643(con), 16-644(con), 16-649(con),
13   BRANTFORD, HOLDING S.A., AURELIUS OPPORTUNITIES
                                                                                 16-650(con), 16-651(con), 16-653(con),
14   FUND II, LLC, FFI FUND, LTD., FYI LTD., NML CAPITAL,                        16-657(con), 16-658(con), 16-659(con),
15   LTD., OLIFANT FUND, LIMITED, RICARDO PONS, OFELIA                           16-660(con), 16-661(con), 16-664(con),
16   NELIDA GARCIA, NW GLOBAL STRATEGY, VIRGILIO LUIS                            16-665(con), 16-666(con), 16-667(con),
17   FOGLIA, MARIA CRISTINA ARGENT BARNA, RICARDO                                16-668(con), 16-669(con), 16-671(con),
18   AURELIO TRIAY, ADELA NOEMI JURI, TORTUS CAPITAL                             16-672(con), 16-673(con), 16-674(con),
19   MASTER FUND, LP, HECTOR PEREZ, MARLAND                                      16-677(con), 16-678(con), 16-681(con),
20   INTERNATIONAL S.A., LIS CARINA MEDINA, M.                                   16-682(con), 16-683(con), 16-684(con),
21   ALEJANDRA TERRA RISSO, WITKRON S.A., GOLSUN S.A.,                           16-685(con), 16-686(con), 16-687(con),
22   JUAN ALBERTO JOSE, JOSE LUIS QUATRINI, MARIO                                16-688(con), 16-689(con), 16-690(con),
23   ALBERTO RUIZ, FARIGOLD TRADE S.A., CLAUDIO                                  16-691(con), 16-694(con), 16-695(con),
24   MARTINEZ, FRANCISCO DE GAMBOA, SILVIA ALCIRA                                16-696(con), 16-697(con), 16-698(con)
25   MURILLO DE GEBERT, ENRIQUE ANTONIO JULIO GEBERT,
26   LAYNEL CORPORATION, LIVIO MAZZOLA, BRADFORD
27   PROMOTIONS S.A., HAMBURG CONSULTING INC., PIERINO
28   GARRAFA, CARLOS JESUS SENDIN, EDUARDO GIBSON,
29   FRANCISCO BASSO, FRANCA ANTONIONE, FLORENCIO
     *
         Judge Paul A. Engelmayer, of the Southern District of New York, sitting by designation.
 1   PEREZ, JUAN CARLOS GRECO, RAMON ZUBIELQUI,
 2   EDUARDO ANDRES FRANCHESCHI, GELLXON CORP.,
 3   ENRIQUE COHEN, MARIA ISABEL BERRAONDO, GRACIELA
 4   ZUBASTI, ADOLFO SANCHEZ BLANCO, RAFAEL ANTONIO
 5   SALAMANCA, KINBURG TRUST S.A., MAZZINI, JORGE
 6   MARCELO,     GRACIELA      ALEJANDRA,   COMPANIA
 7   CALITECNO S.A., ZUM FELDE, HEINRICH PETER
 8   BARAVALLE, ANA VALERIA, ALEJANDRO PABLO
 9   BARAVALLE, EZEQUIEL HERNAN BACLINI, PATRICIA
10   RUTH CARONNA, JOSE ALBERTO LANDI, SALVADOR
11   SADDEMI, MARIA TERESA LEPONE, HERNAN TABOADA,
12   SUSANA FRASCA DE LAURIA, NORBERTO PABLO GIUDICE,
13   SUSANA LAURIA, GUILLERMO DOTTO, JORGE MANUEL
14   TABOADA, MARIA DEL CARMEN ESCUDERO, ROSAS DE
15   COHEN, ESTRELLA BETY, CORBINS TRADE S.A., LUIGI
16   GIACOMAZZI,     LUCIANA      PEDROLLI,    PATRIZIA
17   GIACOMAZZI, MICHELE STAGNITTO, CLAUDIO MIGUEL
18   MATHEOU, HUGO MASINI, VIVIANA NOEMI TUORON,
19   GUILLERMO JORGE DOMATO, IMPERIAL BYLIDOL S.A.,
20   DARIO ALBERTO PARDAL, PAULA MASTRONARDI,
21   HORACIO ALBERTO VAZQUEZ, LILIANA CEBROWSKI,
22   DIEGO PEDRO PELUFFO, JUAN OMAR GIOVACHINI, LILIA
23   ANGELICA PARISI, TRALOVE COMPANY S.A., MAURA
24   MALETTI, GRACIELA ADRIANA GAMITO, ADRIAN
25   CALEFFA, GUILLERMO ALMANZA, FELICITAS C. VON
26   GROMANN, ROBERTO VIRGILIO SAURO, RITA LESO,
27   RODOLFO ALBERTO GIL, VICENCIO, VIVIAN ORIANA
28   VICENCIO SAAVEDRA, FELICITAS FLORENCIA FOX
29   ANASAGASTI, FRANCISCO EDUARDO DE LA MERCED,
30   ISABEL EVANGELINA BAVASSI, MAKAPYAN S.R.L.,
31   FRANCISCO JOSE MECHURA, GRACIELA DONNANTUONI,
32   BERNARDO G. FERMAN, FRANCAISE COMPAGNIE,
33   D'INVESTISSEMENTS S.A., MARIA SUSANA PAGANO,
34   CARLOS ALBERTO LAGOS, JULIO HECTOR KRASUK,
35   MAZORAL S.A., MIGUEL LIMOLI, LUCIO RAMON MUR,
36   JESUS JORGE OTANI, ALEJANDRO ENRIQUE FERNANDEZ,
37   GUIDO DEBIASI, ATTILIO DE ROSA, MANUEL G. GUILLEN,
38   BEATRIZ M. CASTANO, MONICA HAYDEE GRACIOTTI,
39   LISANDRO ROBERTO ARTURO MORA, ABEL VICENTE
40   SANTANA, MARIA CLAUDIA MANGIALAVORI, HORACIO
41   ALBERTO M. SANC CABALLERO, RICARDO SANCHEZ

                                          2
 1   CABALLERO, ELISA SANCHEZ CABALLERO, FIRST CITY
 2   S.A., JORGE JORACIO ROSINI, ALICIA ESTER SALVADOR,
 3   DOLLY ESTHER CUBASSO, SANTA SORRENTINO, RODOLFO
 4   BURUL,     LYDIA    HAYDEE     GIGAGLIA,   ANSGAR
 5   NEUENHOFER, DORA RAQUEL MALEC, CLAUDIO OSCAR
 6   MAZZA, ADRIANA BEATRIZ POVEDA, ALBERTO SILVIO
 7   BURSZTYN, ANDREA FABIANA FUCITO, CARLOS ALBERTO
 8   LAGOS, MARIA DEL LAS MERCEDE LAGOS, MAURIZIO
 9   GIOVE, GUILLERMO CARLOS F. CENTENO, CARLOS
10   ALBERTO MURACA, PATRIZIA VALERI, ANDREA RONZON,
11   SILVA FALOMO, VITTORIO GIANNATTASIO, MONICA
12   GIANNATTASIO, MARCELO EDUARDO PRIMA, RICARDO
13   SANCHEZ CABALLERO, ELISA SANCHEZ CABALLERO,
14   SUSANA MOLINA GOWLAND, THEA PINA GORGONE,
15   ALESSANDRA PADOAN, GLORIA PADOAN, PIERLUIGI
16   PADOAN, THEA PINA GORGONE, LUIGI PADOAN,
17   MASSIMILIANO MAZZANTI, MANUELA MAZZANTI,
18   GIUSEPPINA FUSCHINI, MARTA GUERRINI, CORRADO
19   GUERRINI, STEFANIA SIMONCINI, LUIGI PACIELLO,
20   LERINERCO S.A., AURELIO PESENTI, ARNOLDO
21   DOLECETTI, TELLADE NAVA, TOMMASINO VITIELLO,
22   LUIGI VITIELLO, GABRIELLE DOLCETTI, GUISEPPE
23   DOLCETTI,    PABLO    HUGO     KALBERMANN,    EVA
24   SONDERMANN GELLER, PEDRO KALBERMANN, INTER
25   PALMISANO S.A., DORA RAQUEL MALEC, ANDREA
26   SUSANA BURSZTYN, ALBERTO SILVIO BURSZTYN,
27   ALFREDO PACHECO, FRANCES BROWN, ADOLFO MIGUEL
28   MUSCHIETTI, JOSE ANTONIO MUSCHIETTI, MARIA
29   CRISTINA BUENANO, ADOLFO MIGUEL MUSCHIETTI,
30   MARIA CRISTINA BUENANO, RODRIGO FELIPE
31   MUSCHIETTO, MARIA CRISTINA MUSCHIETTI, ALEJANDRO
32   FEDERICO MUSCHIETTI, NELSON DANTE LUCIANO, DANTE
33   LUCIANO, MERCEDES FELIU, DAVID ADRIAN LUCIANO,
34   OSCAR PAUL CLAVIJO, ANA MARIA AURORA OTERO,
35   CARLOS ALBERTO BRUZZONE, PEDRO KALBERMANN, EVA
36   SONDERMANN, COLOMBO MASI, MARIA ELENA PELAYO,
37   LUIS PEDRO BIVORT, VALENTINA ETCHART, MARIA
38   FAUSTA CILLI, FIORENZO FACCIONI, LEONARDO HILARIO
39   SIMONE, CARLOS ARTURO JOSE ULLA, PATRICIA
40   STORARI, DECIO CARLOS FRANCISC ULLA, OSCAR SECCO,
41   MERCEDES CALVO, DELFIN A. RABINOVICH, DIEGO

                                          3
 1   PEDRO PELUFFO, ELVIRA DAGMAR BUZCAT, LEONIDAS
 2   RAUL BORDIGONI, ALEJANDRO FERNANDEZ BARBEITO,
 3   RAMON BARBEITO, LIDIA FERNANDEZ DE BARBEITO,
 4   MANUEL CALVO, MERCEDES CALVO, ALCIRA NOEMI
 5   ARDITI, CLAUDIO GABRIEL ARDITI, FERNANDO BARBEITO
 6   FERNANDEZ, SANDRO CONCETTINI, MARIA ASUNCION
 7   INMACU CASTELLI, JOSEFA AMBROSELLI, ROBERTO
 8   CARLOS PARADA, ROSA SARA POMPEYA LA DE PARADA,
 9   GUILLERMO PEDRO PARADA, MARIANO ROBERTO
10   PARADA, ALICIA G. DE SONDERMANN, EVA
11   SONDERMANN, SUSANA SONDERMANN, RICARDO
12   SONDERMANN, PAULA ARMANDA AZCARATE, EDITH
13   ELVIRA NICOLAS, FISEICO, - FINANCIAL SERVICES
14   INTERNATIONAL CORPORATION, ENSENADA UNITED
15   CORPORATION, LORENZO BIANCHI, GIORDANO ALLIEVI,
16   GABRIELLA TOSCANO, AMBROGIO STUCCHI, GIUSEPPE
17   STUCCHI, MARIA LUISA STUCCHI, MORENO LEGNARO,
18   MARIO DAL TOE, DAVIDE CIALLELLA, BRAMANTE DAL
19   TOE, LUCIA VETTORETTI, ALDO NAJ OLEARI, MARIA IDA
20   MODENA, ADA DAL TROZZO, LUIS GARCIA TOBIO,
21   ANTONIA MIRIAN MACIEL, KAZIMIERZ KORNAS, LUIGI
22   GIACOMAZZI,     LUCIANA    PEDROLLI,     AGOSTINO
23   SCOCCHERA, MARCELO SPILLER, ROMINA MARIA
24   BUSCAGLIA, NORA RAQUEL LOPEZ, GABRIEL MIGUEL,
25   RAMON MIGUEL, MARCOS VANNI, ANA ANTONIA
26   CABRERA, TERENCIANO DE JESUS CABRERA, CARLOS
27   ALBERTO MARTINEZ, MONICA CRISTINA BARBERO,
28   SIDNEY SUTTER, EDUARDO ARGENTIERI, CARLOS ADOLFO
29   ESCATI, ARMANDO EDUARDO VALERIO, MIRTA ANTONIA
30   PORTELA, ROQUE PEREZ VILLALBIA, GABRIEL FEDRICO
31   LEIMGRUBER, FEDERICO HECTOR LEIMGRUBER, LAURA
32   VICTORIA DEMIDOVICH, ALEJANDRO DEMIDOVICH, DIEGO
33   WALTER CASTRILLI, DANIEL HORACIO ROLFO, ALICIA
34   EVELIA GALIANI, SILVIA MABEL SACCONE, MARCELO
35   RUBEN RIGUEIRO, ALFREDO ENRIQUE ZUCCHINI, NESTOR
36   DE NICOLA, GRACIELA MARTA BERRETTI, PAULA DE
37   NICOLA, SANTIAGO ROCCA, ANA MARIA SALDANA,
38   ENRIQUE JORGE ROCCA, JOSEF SCHWALD, DENISE MARIE
39   LAURETTE COLELLA, MICHELLE COLELLA, SUSANA
40   LEONOR GATTI, MARTA BEATRIZ GATTI, LUIS ANGEL
41   GATTI, GRISELDA TERESA DULEVICH, MARIA AGUSTINA

                                         4
 1   SAUCO, MARIA GRISELDA SAUCO, MARIA FLORENCIA
 2   SAUCO, OSVALDO LORENZO SAUCO, ANGELA BUSI,
 3   RAMON EDUARDO NEBHEN, ANA CECILIA ALBORNOZ,
 4   BRUNO ITALIA, RUBEN UBALDO DI MARCO, MARIA
 5   LUCRECIA QUIROGA, JORGE ALBERTO ATILIO NEGRI,
 6   NICOLAS CARLOS AMADOR FARINOLA, JORGE CORADO
 7   FARINOLA, RENATE ARNOLD, IRMA HAYDEE REDONDO
 8   DE NEGRI, MASSIMO BALDARI, LILLINA ROSSO, ALBERTO
 9   ANICETO GONZALEZ, DELIA ISABEL GONZALEZ,
10   MARIANA GONZALEZ, ROBERTO FEDECOSTANTE, DINA DI
11   TOMMASO, BRIGIDA ELVIRA DENIS, VILMA BURGIO,
12   NAIBY ELIANA SORIA, MARIA MARTA DE LUCA,
13   ALEXANDER STERN, NELIDA AMELIA GIUSTI DE BEHAR,
14   INGEBORG STERN, SERGIO RODOLFO BERRI, STELLA
15   MARIS BOFFELLI, MALCOLM GERALD BERRI, NELIDA
16   ROSA PAOLINI, FRANCO MARIA CONTE, LINA LO VULLO,
17   FRANCESCO MASSOLETTI, DIANA KLEIN, FERISMAR CORP.
18   S.A., CARLOS A. RIAL COTO, MARIA C. UNGARO
19   TORRADO, COUNTY BAY INVESTMENTS LTD., GHIBLI
20   INVESTMENTS LTD., SILVIO EDUARDO SAUCO, MIGUEL
21   KAUFMANN, EDGARDO A. RAMOS, RIVKA SCHMUSKOVITS
22   DE SCHUSTER, NICOLAS SCHUSTER, FLAVIA MARINA
23   SCHUSTER, BEATRIZ LEONOR DE RAMOS, JORG ZAHN,
24   ELENA PASQUALI, PORTICO CAPITAL INC., HARTMUT
25   PETERS, SABINE ZAHN, WOLFGANG BOLLAND, BLIWAY
26   INTERNATIONAL S.A., RICARDO KAUFMANN, MIGUEL
27   ANGEL BITTO, MARIA SILVIA CINQUEMANI, EUGENIO
28   QUARTRINI, OLGA ALBA MARINI, SEBASTIAN QUATRINI,
29   PEDRO MARCELO SEXE, SAMUEL OLDAK, ANNA OLDAK,
30   DAVID OLDAK, URI OLDAK, TELINCOR S.A., SOCRATE
31   PASQUALI, ANNA MARIA CARDUCCI, NORFOLK
32   INVESTMENT     TRADE    CO.    LTD.,   GAMETOWN
33   CORPORATION, NORBERTO ANGEL GARCIA MADEO, ANA
34   MARIA SAENZ, GRACIELA CANDIDA CORLEIS SAENZ,
35   WEGE ZU MOZART VERANSTALTUNGSGESEKKSCHAFT
36   M.B.H, BOIM S.A., STEFANO SPANICCIATI, NESTOR
37   ALBERTO RUBIN, ANDREAS WILFRED SCHWALD,
38   ANTONIO JUAN PAULETICH, FABIAN E. PAULETICH,
39   FRANCO PERUZ, NORBERTO DARIO CASTELLA, STREET
40   INVESTMENTS LIMITED, GUIDO SCANAVINO, LYDIA
41   SCANAVINO, GIANCARLO GRASSI, HENDRIK BEYER,

                                         5
 1   EDGARDO GERARDO A. SCLAFANI, LUCIA RAFAELA
 2   TASSO, ALEXIA BRANDES, FERNANDO EXPOSITO, MARA
 3   CAVANA, MAURIZIO DALLA, RENATO PALLADINI,
 4   ANDREA VIGNALI, FINCOMPANY S.A., GLORIA
 5   GAGGIOLO, VALERIO CHIRIATTI, SIMONETTA BUCCIOLI,
 6   ATTILIO GAUDENZI, LORIS ZAVOLI, ELENA MARCACCINI,
 7   ILDEBRANDO MOTTI, TULLIA TURCHI, CARLO CIGOLINI,
 8   JUAN EDUARDO COLUMBO, ESTELA ISABEL DELGADO,
 9   CARLA NANNI, MAURIZIO PETRONI, ROBERTO AKMAN,
10   LILIANA EDITH GENNI, ARNOLDO DOLCETTI, MARCELLA
11   DOLCETTI, LUCA MULAZZANI, ROBERTO BAUTISTA
12   FRANCO BACCANELLI, ALFREDO CARLOS ALZAGA,
13   MIGUEL ALBERTO BALESTRINI, BIBIANA DELLA FLORA,
14   MARIA ISABEL BALESTRINI, MARIANA NOEMI TAUSS,
15   ALEJANDRO R. LUPPI, ATILIO LUIS POCOSGNICH, ALICIA
16   BEATRIZ GRACIAN, CAROLINA POCOSGNICH, BEATRIZ
17   MARTI RETA, HORACIO TOMAS LIENDO, LUCIANA
18   CEREDI, LUCIANO MILANESI, ALESIA MILANESI, PENG
19   ZEYING, WOON CHEUNG LEUNG, RAUL ALEJANDRO
20   GONZA MARTIN, GUSTAVO CARLOS FERREIRA, JOSE
21   EMILIO CARTANA, RAUL HORACIO MENDEZ, MARIA
22   MERCEDES MENDEZ FERRO, ROBERTO CLAUDIO PITRONA
23   ELLE, ALBERTO GUILLERMO HILLCOAT, ELENA GRACIELA
24   MARTINEZ, ENRIQUE SEBASTIAN PALAC MINETTI,
25   SEBASTIAN JORGE PALACIO, MARIA ESTHER FERRER, AJU
26   S.A., CASIMIRO KORNAS, MICHAEL HEEB, LIDIA
27   FLORINDA PIOLI, ANA LIDIA LEIVAS, JUAN DOMINGO
28   BALESTRELLI, GUNTHER BRAUN, HWB RENTEN
29   PORTFOLIO PLUS, HWB ALEXANDRA STRATEGIES
30   PORTFOLIO, NW GLOBAL STRATEGY, VICTORIA
31   STRATEGIES PORTFOLIO LTD., HWB VICTORIA
32   STRATEGIES PORTFOLIO, HWB PORTFOLIO PLUS, CESARE
33   DE JULIIS, MIRTA BEATRIZ MANDOLINO, EDUARDO
34   HECTOR SORROCHE, SUSANA ALICIA COSTA, DIEGO
35   MARCOS SORROCHE, VERONICA SORROCHE, CHRISTA
36   ERB, RUDOLF ERB, SILVIA BEATRIZ OVEJERO, DAVID DE
37   LAFUENTE, JOSE L. PELUSO, HWB ALEXANDRIA
38   STRATEGIES PORTFOLIO, ZYLBERBERG FEIN LLC, U.V.A.
39   VADUZ, KLAUS BOHRER, AMBER REED CORP.,
40   CONSULTORA KILSER S.A., MICHAEL SCHMIDT, MARIE
41   LAURETTE DUSSAULT, BURGHARD PILTZ, OSCAR

                                          6
 1   REINALDO CARABAJAL, DORA LUISA SASAL, UTE
 2   KANTNER, SUSANA ALICIA MONKES, ALBERTO HABER,
 3   ALEJANDRO ALBERTO ETCHETO, CRISTA IRENE BRANDES,
 4   FRANCISCO MIGUEL MOLINARI, HELMUT HAGEMANN,
 5   HWB DACHFONDS-VENIVIDIVICI, HWB GOLD & SILBER
 6   PLUS,    ROSA     DELFINA   CASTRO,    GAMETOWN
 7   CORPORATION S.A., CRISTOPH HAGEMANN, DRAWRAH
 8   LIMITED, MICHELE COLELLA, DENISE DUSSAULT, ANYE
 9   SALINOVICH, DEBORA REINA COHEN, FEYSOL S.A.,
10   VANINA ANDREA EXPOSITO, BEATE NEUENHOFER,
11   LERINERCO S.A., ANDREA DE NICOLA, INES DELIA
12   EIDELMAN, DIEGO FABIAN TOPF, MODERN GROUP S.A.,
13   LUCABRAS S.A., CESAR CIVETTA, ALDO CIVETTA,
14   AMANDA WIELIWIS, PABLO ALBERTO VARELA, LILA INES
15   BURGUENO, MIRTA SUSANA DIEGUEZ, MARIA
16   EVANGELINA CARBALLO, LEANDRO DANIEL POMILIO,
17   SUSANA AQUERRETA, MARIA ELENA CORRAL, TERESA
18   MUNOZ DE CORRAL, NORMA ELSA LAVORATO, CARMEN
19   IRMA LAVORATO, CESAR RUBEN VAZQUEZ, NORMA
20   HAYDEE GINES, MARTA AZUCENA VAZQUEZ, MAXIMO
21   DORRA, OLGA DE DORRA DORRA, ANGEL EMILIO
22   MOLINOS, RAUL RENNELLA AND SANDRA ELIZABETH
23   SCHULER, ANA ZEMBORAIN ZEMBORAIN, MIGUEL ANGEL
24   BELOQUI, HORACIO GUIBELALDE, MARTA MABEL
25   FOLGADO, ARAG-A LIMITED, ARAG-O LIMITED, ARAG-V
26   LIMITED, ARAG-T LIMITED, GRAZIANO ADAMI,
27   GIANFRANCO AGOSTINI, MILENA AMPALLA, ALLAN
28   APPLESTEIN TTEE FBO DCA GRANTOR TRUST,
29   AUGUSTO ARCANGELI DE FELICIS, ANTONELLA
30   BACCHIOCCHI, ALBERTO BACIUCCO, OTELLO BACIUCCO,
31   FILIPPO BAGOLIN, SARA BARTOLOZZI, ANNELIESE GUNDA
32   BECKER, SERENELLA BELLEGGIA, GIORGIO BENNATI,
33   ROBERTO BERARDOCCO, GRAZIELLA BERCHI, ORSOLINA
34   BERRA, ADRIANO BETTINELLI, MASSIMO BETTONI,
35   STEFANO BISTAGNINO, GIORGIO BISTAGNINO, GRAZIELLA
36   BONADIMAN, ANDREA BONAZZI, STEFANIA BONPENSIERE,
37   RACHELE BONTEMPI, MARCO BORGRA, SERGIO BORGRA,
38   RENATA BOSCARIOL, EMANUELE BOTTI, CARLO BRETTI,
39   SUSANNA BRETTI, ANTONIETTA GUISEPPINA BRIOSCHI,
40   MARCELLO CALANCA, BRUNO CALMASINI, ITALIA
41   CAMATO, GIUSEPPINA CAPEZZERA, LAURA ANNA

                                         7
 1   CAPURRO, VINCENZO CARBONE, CARIFIN S.A., GIOVANNI
 2   CARLOTTA, ELETTRA CASALINI, DIEGO CASTAGNA,
 3   MARCO CAVALLI, CARMELINA CENSI, GIAN FRANCESCO
 4   CERCATO, ALBERTO COMPARE, GIOVANNA CONNENA,
 5   AGOSTINO CONSOLINI, CESARINO CONSOLINI, MARIA
 6   LUIGIA CONTI, SILVANA CORATO, GIANCARLO
 7   BARTOLOMEI CORSI, FRANCESCO CORSO, GIUSEPPINA
 8   CORSO, LAURA COSCI, ANGELO COTTONI, MONICA
 9   CROZZOLETTO, GRAZIELLA DACROCE, TARCISIA
10   DALBOSCO, ALDO DAVID, ANTONIO DE FRANCESCO,
11   ANTONELLA DE ROSA KUNDERFRANCO, MANUELA DE
12   ROSA KUNDERFRANCO, EUFROSINA DE STEFANO,
13   ADRIANA DELL'ERA, CARLO FARIOLI, ANNA FERRI,
14   GIOVANNA FERRO, FRANCESCO FOGGIATO, DONATELLA
15   ZANOTTI    FRAGONARA,      RINALDO     FRISINGHELLI,
16   ANGIOLINO FUSATO, GABRIELE FUSATO, FELICINA
17   GAIOLI, MADDALENA GAIOLI, GIAN CARLO GANAPINI,
18   FRANCESCO MAURO GHEZZI, MARIO GIACOMETTI,
19   GIOVANNI GIARDINA, CELESTINO GOGLIA, GIULIA
20   GREGGIO, VERNA GUALANDI, LUISELLA GUARDINCERRI,
21   GIANFRANCO GUARINI, RAIMONDO IALLONARDO,
22   INNOVAMEDICA S.P.A., FKA MATIVA S.R.I., MARITZA
23   LENTI, ANGELO LEONI, PAOLO LISI, UGO LORENZI,
24   SERGIO LOVATI, FERNANDA ANGELA LOVERO, CARMELO
25   MAIO, CLAUDIO MANGANO, ELIDE MARGNELLI, CARLA
26   MARINI DE FELICIS ARCANGLI, ROMANO MARTON,
27   MIRCO MASINA, GUGLIELMINA MASSARA, BRUNA
28   MATTIOLI, SALVATORE MELCHIONDA, MASINA MIRCO
29   MIRCO, SIMONETTA MONTANARI, GIAMPAOLO MONTINO,
30   CARLA MORATA, ALESSANDRO MORATA, MARIA RITA
31   MORETTO, AMATO MORI, BRUNO PAPPACODA, SABRINA
32   PARODI, ALFREDO PELLI, FRANCO PEZZE, VALERIO
33   PIACENZA, PERI LUIGI LUCIBELLO PIANI, EUGENIA RE,
34   ALEESSANDRA REGOLI, BARBARA RICCHI, MARIA
35   ROBBIATI, PAOLA ROSA, ADRIANO ROSATO, GIUSEPPE
36   SILVIO ROSSINI, LAURA ROSSINI, RAFFAELE ROSSINI,
37   RUGGERO ROSSINI, INES ROTA, HILDA RUPPRECHT,
38   VINCENZA SABATELLI, ANGELINA SALMISTRARO,
39   TIZIANO SASSELLI, MARINELLA SCALVI, MAURIZIO
40   SERGI, SIMONA STACCIOLI, LICIA STAMPFLI-ROSA, SANTE
41   STEFANI, ANNA STORCHI, STUDIO LEGALE BENNATI,

                                            8
 1   RENATE TIELMAN, MANUELITO TOSO, VALERIA TOSO,
 2   FRANCO TRENTIN, STEFANIA TRENTIN, MARTINO VERNA,
 3   MARIO VICINI, LUCA VITALI, VITO ZANCANER, GIOVANNI
 4   ZANICHELLI,     MATTEO      ZANICHELLI,    TRINITY
 5   INVESTMENTS LIMITED, EGAR RAMON LAMBERTINI, ANA
 6   DORATELLI, SCOGGIN CAPITAL MANAGEMENT II LLC,
 7   JUANA BONAIUTI, SCOGGIN INTERNATIONAL FUND LTD.,
 8   SCOGGIN WORLDWIDE FUND LTD., TITO SIENA, MCHA
 9   HOLDINGS, LLC, ATTESTOR MASTER VALUE FUND LP,
10   ARMANDO RUBEN FAZZOLARI, JULIO ROBERTO PEREZ,
11   WHITE HAWTHORNE, LLC, JOSE PEDRO ANGULO, PEDRO
12   TIMOTEO ANGULO, FERNANDO CROSTELLI, JUAN CARLOS
13   CROSTELLI, MARTINA CROSTELLI, VIVIANA CROSTELLI,
14   PATRICIO HANSEN, CLAREN CORPORATION, BYBROOK
15   CAPITAL MASTER FUND LP, BYBROOK CAPITAL
16   HAZELTON MASTER, FUND LP, ANDRAREX, LTD.,
17   CLARIDAE LTD, MARIA DEL PILAR DE WE FERRER,
18   STONEHILL INSTITUTIONAL PARTNERS, LP, STONEHILL
19   MASTER FUND LTD.,
20
21               Plaintiffs - Appellants,
22
23   GIOVANNI BOTTI, CLAUDIO MORI, SILVIA REGOLI,
24
25               Plaintiffs,
26                             v.
27
28   REPUBLIC OF ARGENTINA,
29                                    Defendant-Appellee.
30   ----------------------------------------------------------------------
31
      FOR PLAINTIFFS-APPELLANTS:                               ROY T. ENGLERT, JR., (Mark T. Stancil
                                                               & Joshua S. Bolian, on the brief; Edward
                                                               A. Friedman & Daniel B. Rapport, on
                                                               the brief, Friedman Kaplan Seiler &
                                                               Adelman LLP, New York, NY)
                                                               Robbins, Russell, Englert, Orseck,
                                                               Untereiner & Sauber LLP, Washington,
                                                               D.C., for Aurelius and Blue Angel.



                                                          9
     ANDREA BOGGIO, Smithfield, RI, for
     Andrarex, Ltd.

     RICHARD L. LEVINE, (Brian S. Rosen &
     David Yolkut, on the brief; Anthony J.
     Costantini, Suzan Jo & Kevin P. Potere,
     on the brief, Duane Morris LLP, New
     York, NY) Weil, Gotshal & Manges
     LLP, New York, NY, for Plaintiffs-
     Appellants in the Adami action, ARAG-
     A Ltd., ARAG-O Ltd., ARAG-T Ltd.,
     ARAG-V Ltd., Attestor Value Master
     Fund, Bybrook Capital Hazelton Master
     Fund LP, Bybrook Capital Master Fund
     LP, Claridae Ltd., Maria Del Pilar De
     We Ferrer, MCHA Holdings, LLC,
     Stonehill Institutional Partners, L.P.,
     Stonehill Master Fund Ltd., Trinity
     Investments Ltd., and White Hawthorne,
     LLC.

     BANKS BROWN, (Audrey Lu, on the
     brief) McDermott Will & Emery LLP,
     New York, NY, for Banca Arner S.A.
     and Brantford Holdings S.A.

     MATTHEW D. MCGILL, (Theodore B.
     Olson, Jason J. Mendro & Christopher
     B. Leach, on the brief; Robert A. Cohen
     & Dennis H. Hranitzky, on the brief,
     Dechert LLP, New York, NY; William
     M. Jay & Robert D. Carroll, on the brief,
     Goodwin Procter LLP, Washington,
     D.C.) Gibson, Dunn & Crutcher LLP,
     Washington, D.C., for NML Capital,
     Ltd., Olifant Fund, Ltd., FFI Fund Ltd.,
     and FYI Ltd.

     JOHN PAUL GLEASON, Gleason & Koatz,
     LLP, New York, NY, for Ruben
     Fazzolari and Julio Roberto Perez.

10
                               MICHAEL C. SPENCER, Milberg LLP,
                               New York, NY, for Ricardo Pons, et al.
                               “Individual Bondholders.”

FOR DEFENDANT-APPELLEE:        PAUL D. CLEMENT, (Jeffrey M. Harris &
                               Christopher G. Michel, on the brief;
                               Michael A. Paskin, Daniel Slifkin &
                               Damaris Hernández, on the brief,
                               Cravath, Swaine & Moore LLP, New
                               York, NY) Bancroft PLLC, Washington,
                               D.C.

FOR AMICI CURIAE:              JEANNETTE A. VARGAS, (Benjamin H.
                               Torrance, on the brief) for Preet Bharara,
                               United States Attorney for the Southern
                               District of New York, New York, NY,
                               for the United States of America.

                               CHRISTOPHER J. CLARK, (Michael E.
                               Bern, on the brief) Latham and Watkins
                               LLP, New York, NY, for the Euro
                               Bondholders.

                               MICHAEL S. SHUSTER, (Vincent Levy,
                               Richard J. Holwell & Neil R.
                               Lieberman, on the brief; Michael
                               Mukasey, David W. Rivkin & William
                               H. Taft V, on the brief, Debevoise &
                               Plimpton LLP, New York, NY; Jack L.
                               Goldsmith III, on the brief, Cambridge,
                               MA) Holwell Shuster & Goldberg LLP,
                               New York, NY, for Montreux Partners,
                               L.P., Los Angeles Capital, Cordoba
                               Capital, Wilton Capital Ltd., and EM
                               Ltd.

                               SABIN WILLETT, Morgan, Lewis &
                               Bockius LLP, Boston, MA, for Foreign-
                               Law Bondholders.


                          11
                                                       JENNIFER R. SCULLION, (Saul Roffe, on
                                                       the brief, Marlboro, NJ; Michael Diaz,
                                                       Jr. & Marta Colomar-Garcia, on the
                                                       brief, Diaz Reus & Targ LLP, Miami,
                                                       FL) Proskauer Rose LLP, New York,
                                                       NY, for Certified Classes of 1994 FAA
                                                       Bondholders.




 1          Appeal from the opinion and order of the United States District Court for the

 2   Southern District of New York (Griesa, J.), entered on March 2, 2016.

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 4   AND DECREED that the opinion and order of the district court is AFFIRMED.

 5          Plaintiffs-Appellants appeal from the opinion and order of the United States

 6   District Court for the Southern District of New York (Griesa, J.), vacating the Injunctions

 7   against Argentina upon the occurrence of two conditions precedent. We assume the

 8   parties’ familiarity with the underlying facts and the procedural history of the case and

 9   therefore address the facts only as necessary to resolve the issues presently on appeal.

10          Plaintiffs-Appellants, groups of individual and corporate bondholders of bonds

11   first issued by Argentina under a Fiscal Agency Agreement (“FAA bondholders”) in

12   1994, initially brought this action seeking monetary judgments against Argentina for its

13   2001 default. See NML Capital, Ltd. v. Republic of Argentina, 699 F.3d 246, 251 (2d Cir.

14   2012) (hereinafter “NML I”). Having secured partial summary judgment against

15   Argentina in December 2011, certain Plaintiffs-Appellants sought and obtained an

                                                  12
 1   Injunction prohibiting Argentina from making payments on so-called Exchange bonds

 2   without concurrently or in advance making a ratable payment to FAA bondholders. This

 3   Court twice affirmed, with slight modification, the imposition of the Injunction. See NML

 4   I, 699 F.3d at 254-55; NML Capital, Ltd. v. Republic of Argentina, 727 F.3d 230 (2d Cir.

 5   2013) (hereinafter “NML II”). A similar Injunction was also granted to other Plaintiffs

 6   who had later sought similar relief. The last Injunction was entered on October 30, 2015

 7   and was pending on appeal when Argentina, under the administration of newly elected

 8   President Mauricio Macri, moved the district court for vacatur of the Injunctions. The

 9   district court ordered Plaintiffs-Appellants to show cause why an order vacating the

10   Injunctions should not be entered.

11          On February 19, 2016, the district court filed a Rule 62.1 Indicative Ruling

12   indicating it would vacate the Injunctions subject to the satisfaction of two conditions

13   precedent if this Court remanded the then pending appeal. Oral arguments before a panel

14   of this Court were heard on February 24, 2016. That same day, this Court entered an

15   order granting Argentina’s motion to dismiss the appeals with prejudice. This Court

16   instructed the district court that, before formally entering the Indicative Ruling, all parties

17   must be “afford[ed] [] an opportunity to be heard in the district court.” J.A. 1721. The

18   following day, Argentina moved the district court to enter its Indicative Ruling. The

19   district court heard arguments and on March 2, 2016, entered an Order vacating the

20   injunctions upon the satisfaction of two conditions precedent: (1) the repeal of all

21   legislative obstacles to settlement including the Lock and Sovereign Payment Laws, and

                                                   13
 1   (2) that all Plaintiffs who had entered into settlement agreements in principle with

 2   Argentina on or before February 29, 2016, be paid in accordance with the specific terms

 3   of each such agreement. Plaintiffs-Appellants, some of which have Agreements in

 4   Principle with Argentina, now appeal the district court’s order vacating the Injunctions.

 5          Plaintiffs-Appellants fall into two classes of bondholders: “Lead Plaintiffs,”

 6   including Aurelius and NML Capital, which have entered into Agreements in Principle

 7   (“AIP”) with Argentina and other bondholders who either have accepted the terms of

 8   Argentina’s settlement offer or have not yet negotiated settlement agreements with

 9   Argentina (“Individual Bondholders”). All Plaintiffs-Appellants argue the district court

10   abused its discretion in granting conditional vacatur of the Injunctions. Certain Lead

11   Plaintiffs also contend that, if vacatur is affirmed, the order should be clarified so as to

12   protect Lead Plaintiffs under their existing AIP.

13          “A district court’s modification of an injunctive decree will not be disturbed on

14   appeal, absent a showing that the court abused its discretion.” Sierra Club v. U.S. Army

15   Corps of Eng’rs, 732 F.2d 253, 257 (2d Cir. 1984). A district court has abused its

16   discretion when “(1) its decision rests on an error of law or a clearly erroneous factual

17   finding; or (2) cannot be found within the range of permissible decisions.” In re Terrorist

18   Attacks on Sept. 11, 2001, 741 F.3d 353, 357 (2d Cir. 2013) (reviewing a district court’s

19   decision on a Rule 60(b) motion for abuse of discretion).




                                                  14
 1            In the case of a final or permanent injunction,2 we consider whether “there has

 2   been such a change in the circumstance as to make modification of the decree equitable.”

 3   Sierra Club, 732 F.2d at 257. An important question in this inquiry is whether the

 4   objective of the injunction has been achieved. See Horne v. Flores, 557 U.S. 433, 450

 5   (2009). Events may also arise, however, when modification or termination of an

 6   injunction “is appropriate even though the purpose of the decree has not been achieved.”

 7   United States v. Eastman Kodak Co., 63 F.3d 95, 102 (2d Cir. 1995). Modification may

 8   be appropriate when an injunction proves to be unworkable or unnecessary as a result of

 9   changed circumstances or unforeseen occurrences. Cf. Rufo v. Inmates of Suffolk Cty.

10   Jail, 502 U.S. 367, 384 (1992) (holding modification of consent decree appropriate under

11   Rule 60(b)(5) when its continuance becomes “unworkable because of unforeseen

12   obstacles”). In addition to considerations of changed circumstances, “a court should

13   [also] keep the public interest in mind in ruling on a request to modify based on a change

14   in conditions.” Id. at 392. Thus modification or vacatur of an injunction may be

15   warranted when continued enforcement “would be detrimental to the public interest.” Id.

16   at 384-85 (citing Duran v. Elrod, 760 F.2d 756, 759-61 (7th Cir. 1985)).

17

18


     2
       Argentina asserts that the Injunctions at issue are interim injunctions subject to revision under Rule 54(b) and that
     modification or vacatur is therefore evaluated under a more flexible standard. We need not decide this question as
     the district court did not abuse its discretion under Rule 54(b) or Rule 60(b)(5). See Fed. R. Civ. P. 60(b)(5)
     (allowing modification of a final order if “the judgment has been satisfied, released or discharged; it is based on an
     earlier judgment that has been reversed or vacated; or applying it prospectively is no longer equitable”).

                                                               15
 1                1. Changed Circumstances

 2           The district court conditionally lifted the Injunctions on the basis of changed

 3   circumstances including (1) that Argentina “has shown a good-faith willingness to

 4   negotiate with the holdouts,” S.P.A. 109, (2) the representations made by President

 5   Macri’s administration that it would repeal certain legislation prohibiting payment to the

 6   bondholders,3 and (3) that “a number of plaintiffs have now agreed in principle to settle,”

 7   S.P.A. 113. Plaintiffs-Appellants argue any alleged changed circumstances are

 8   insufficient to warrant vacatur and the Individual Bondholders contend that there has

 9   been no willingness to negotiate with them regardless of any discussions which may have

10   occurred between Argentina and Lead Plaintiffs.

11           The record shows that shortly after assuming office, President Macri sent senior

12   level officials such as Undersecretary of Finance Santiago Bausili to meet with Special

13   Master Daniel Pollack, appointed by the district court to supervise negotiations, to engage

14   in settlement discussions. As of the district court’s Indicative Ruling, Argentina had

15   reached Agreements in Principle with Plaintiffs totaling over $1 billion. This amount

16   reached at least $6.2 billion by the time the district court entered its March 2 Order.

17   Argentina’s apparent willingness to negotiate stands in sharp contrast to its earlier

18   intransigence previously recognized by this Court. NML II, 727 F.3d at 247 & n.13

19   (noting “Argentina has been a uniquely recalcitrant debtor”). That certain Individual

     3
       As of March 31, 2016, the Lock and Sovereign Payment Laws were conditionally repealed, subject to this Court’s
     affirmance of the district court’s Order, by both houses of the Argentine Congress. See Hugh Bronstein &
     Maximiliano Rizzi, Argentine Senate Approves Deal to End Debt Dispute, Re-enter Markets, REUTERS (March 31,
     2016, 3:13 AM), http://www.reuters.com/article/us-argentina-debt-senate-idUSKCN0WX08X.

                                                            16
 1   Bondholders have not had the opportunity to fully engage in or complete settlement

 2   negotiations does not negate Argentina’s willingness to resolve these long-standing

 3   disputes. And while Argentina has offered a Standard Proposal for settlement open to all

 4   bondholders, Individual Bondholders are not required to accept this proposal, and may

 5   continue in their efforts to negotiate different settlement terms.

 6          Further, there is no question that Argentina has taken steps to repeal legislation

 7   which operated to thwart settlement with FAA bondholders. As of Plaintiffs-Appellants

 8   filings, the Argentine House had passed legislation repealing the Lock and Sovereign

 9   Payment Laws and the same repeal legislation has since been passed in the Senate. That

10   the House Bill takes effect only upon affirmance by this Court of the vacatur of the

11   Injunctions does not change the fact that efforts are being made to repeal the very

12   legislation that spurred the imposition of the Injunctions in the first instance.

13          The district court did not err, much less abuse its discretion, in finding changed

14   circumstances warranting the reconsideration of the equities of maintaining the

15   Injunctions nor in finding that, in light of the changed circumstances, keeping the

16   Injunctions in place would no longer be equitable. Many agreements currently between

17   Argentina and FAA bondholders are contingent upon the vacatur of all Injunctions.

18   Keeping the Injunctions in place thereby hinders the consummation of settlements.

19   Having recognized “this matter will not be resolved without a successful settlement,” J.A.

20   583-84, the district court acted within its discretion to allow for settlement to continue.

21   Keeping the Injunctions in place would also allow certain non-settling Plaintiffs to use

                                                   17
 1   the Injunctions “as a tool for leverage in negotiations.” S.P.A. 83. Now that Argentina

 2   has made important efforts, apparently in good faith, to resolve this long-term dispute, we

 3   agree that the district court did not abuse its discretion in concluding that the Injunctions

 4   have served their purpose; keeping the Injunctions in place would now serve to further

 5   frustrate settlement attempts and perhaps close the door to ending this protracted and

 6   difficult history.

 7          Plaintiffs-Appellants have never had a legal entitlement to an injunction. See

 8   E.E.O.C. v. KarenKim, Inc., 698 F.3d 92, 100 (2d Cir. 2012) (stating “an injunction is a

 9   matter of equitable discretion” and “does not follow from success on the merits as a

10   matter of course” (internal quotation marks and alteration omitted)). The district court

11   would not have abused its discretion if it had limited Plaintiffs-Appellants to a money

12   judgment. The fact that the district court, in its discretion, gave Plaintiffs-Appellants a

13   further tool to induce Argentina to comply with its obligations does not mean that the

14   court is compelled to retain the discretionary injunction in place when changed

15   circumstances make it less equitable.

16              2. The Public Interest

17          The district court concluded that a number of parties would benefit from the

18   vacatur of the Injunctions, including Exchange bondholders who had not been paid in two

19   years, FAA bondholders who had entered into settlements with Argentina on the

20   condition that all Injunctions will be vacated, and the Argentine people.




                                                  18
 1          Consideration of the Exchange bondholders was not inappropriate. Lifting the

 2   Injunctions would allow Argentina to pay Exchange bondholders as well as to continue to

 3   resolve claims with FAA bondholders. It is true that the circumstances of the Exchange

 4   bondholders did not stop the district court from entering the Injunctions in the first place,

 5   but the district court was within its discretion to reconsider the Exchange bondholders’

 6   interest two years after Injunctions were first imposed. The district court’s consideration

 7   of the economic welfare of Argentina and its citizens was also proper. The district court

 8   found that keeping the Injunctions in place would harm Argentina’s ability to access

 9   global capital markets in order to raise capital to fund the payment of already agreed

10   upon settlements. Lead Plaintiffs’ AIP contemplates such a raising of capital and the

11   district court’s finding that such market access is essential to the well-being of the nation

12   as well as necessary to raise adequate funds to meet negotiated settlements was not in

13   error. Nor was it improper for the district court to recognize this Circuit’s judicial policy

14   in favor of settlements. See Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 116

15   (2d Cir. 2005).

16          Lifting the Injunctions does not coerce Individual Bondholders to accept the

17   proposed settlement. The district court expressly recognized it “does not have the power

18   to force plaintiffs to accept a settlement,” S.P.A. 118, and conditional vacatur of the

19   Injunctions forces no such acceptance. Individual Bondholders are free to continue to

20   negotiate without an Injunction and may take steps, perhaps including litigation, to

21   protect their interests.

                                                  19
 1          Finally, lifting the Injunctions does not deprive the district court of the authority to

 2   put in place a new and efficacious injunction in the event that future circumstances justify

 3   such action. A premise underlying the district court’s decision to vacate the Injunctions is

 4   that Argentina’s recent actions reflect a good-faith intention promptly to resolve its

 5   outstanding disputes with all bondholders. Should this premise prove mistaken, the

 6   district court would be free, upon an appropriate factual showing, to respond to such

 7   recalcitrance by putting in place a new injunction aimed at forcing compliance with

 8   Argentina’s legal duties.

 9             3. Modification of the March 2 Order

10          Lead Plaintiffs argue that, in the event we affirm the district court’s vacatur of the

11   Injunctions, we should clarify that “the Injunctions cannot be lifted if (i) Argentina fails

12   to pay Lead Plaintiffs by April 14, and (ii) Lead Plaintiffs thereafter exercise their

13   bargained-for right to terminate their Agreement in Principle.” Lead Plaintiffs contend

14   that the AIP contemplates the scenario in which, should Argentina fail to pay the agreed

15   upon settlement by April 14, Lead Plaintiffs may exercise their right to terminate while

16   still retaining their right to an Injunction as parties “that entered into agreements in

17   principle with the Republic on or before February 29, 2016.” S.P.A. 84. As this scenario

18   is purely hypothetical, we see no reason to provide what would amount to an advisory

19   opinion conclusively establishing the parties’ rights in the event of various potential

20   future events.




                                                   20
 1            In conclusion, we hold the district court did not abuse its discretion in finding

 2   changed circumstances so altered the equities as to disfavor maintenance of the

 3   Injunctions and ordering that the Injunctions would be vacated upon Argentina’s having

 4   met two specified conditions precedent. The district court should, however, take steps, at

 5   the time Argentina certifies it has satisfied the conditions precedent, to determine whether

 6   the conditions have indeed been met.

 7            We have considered Plaintiffs-Appellants’ remaining arguments and are not

 8   persuaded by them. Accordingly, we AFFIRM the opinion and order of the district

 9   court.

10
11                                      FOR THE COURT:
12                                      Catherine O’Hagan Wolfe, Clerk of Court
13




                                                 21